                 Case 2:20-cv-00616-BJR Document 66 Filed 03/01/21 Page 1 of 3




 1                                                   THE HONORABLE BARBARA J. ROTHSTEIN

 2
                                    UNITED STATES DISTRICT COURT
 3                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 4

 5
     WADE K. MARLER, DDS, et al.,                          NO. 2:20-cv-00616-BJR
 6
                     Plaintiffs,
 7
            v.
 8
     ASPEN AMERICAN INSURANCE
 9   COMPANY,

10                   Defendant.

11

12   KARA MCCULLOCH DMD MSD PLLC, et                       NO. 2:20-cv-00809-BJR
     al.,
13
                     Plaintiffs,
14
            v.
15
     VALLEY FORGE INSURANCE
16   COMPANY, et al.,
17                   Defendants.
18

19   CABALLERO,                                            NO. 3:20-cv-05437-BJR
20                   Plaintiff,
21          v.
22   MASSACHUSETTS BAY INSURANCE
     COMPANY,
23
                     Defendant.
24

25

26

     ORDER GRANTING DEFENDANTS’ MOTION FOR
     EXTENSION TO RESPOND TO PLAINTIFFS’ MOTION TO
     CERTIFY(Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-
     cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-
     00661-BJR; 2:20-cv-00597-BJR; 2:20-cv-01176-BJR) - 1
                 Case 2:20-cv-00616-BJR Document 66 Filed 03/01/21 Page 2 of 3




 1
     CHORAK, et al.,                                       NO. 2:20-CV-00627-BJR
 2
                     Plaintiffs,
 3
            v.
 4
     HARTFORD CASUALTY INSURANCE
 5   COMPANY, et al.,

 6                   Defendants.

 7

 8   PACIFIC ENDODONTICS, P.C., et al,                     NO. 2:20-CV-00620-BJR

 9                   Plaintiffs,

10          v.

11   OHIO CASUALTY INSURANCE
     COMPANY, et al.,
12
                     Defendants.
13

14
     NGUYEN, et al,                                        NO. 2:20-cv-00597-BJR
15
                     Plaintiffs,
16
            v.
17
     TRAVELERS CASUALTY INSURANCE
18   COMPANY OF AMERICA, et al.,
19                   Defendants.
20

21   MARK GERMACK DDS,                                     NO. 2:20-cv-00661-BJR
22                   Plaintiff,
23          v.
24   THE DENTISTS INSURANCE COMPANY,
25                   Defendants.
26

     ORDER GRANTING DEFENDANTS’ MOTION FOR
     EXTENSION TO RESPOND TO PLAINTIFFS’ MOTION TO
     CERTIFY(Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-
     cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-
     00661-BJR; 2:20-cv-00597-BJR; 2:20-cv-01176-BJR) - 2
                  Case 2:20-cv-00616-BJR Document 66 Filed 03/01/21 Page 3 of 3




 1
     LA COCINA DE OAXACA LLC,                              NO. 2:20-CV-01176-BJR
 2
                      Plaintiff,
 3
             v.
 4
     TRI-STATE INSURANCE COMPANY OF
 5   MINNESOTA,

 6                    Defendant.

 7

 8                                                 ORDER
 9
             Having reviewed the Defendants’ Unopposed Motion for Extension of Time for
10
     Defendants to Respond to Plaintiffs’ Motion to Certify Questions to the Washington State Supreme
11
     Court, and finding that good cause exists for the requested relief, the Court hereby GRANTS the
12
     motion.
13

14           IT IS ORDERED that Defendants shall respond to Plaintiffs’ Motion to Certify by March

15   25, 2021. Plaintiffs shall have fourteen (14) days from the day Defendants’ Responses are filed
16   to file their Replies.
17

18          DATED this 1st day of March, 2021.

19

20

21

22                                            Barbara J. Rothstein
                                              UNITED STATES DISTRICT JUDGE
23

24

25

26

     ORDER GRANTING DEFENDANTS’ MOTION FOR
     EXTENSION TO RESPOND TO PLAINTIFFS’ MOTION TO
     CERTIFY(Case Nos. 2:20-cv-00616-BJR; 2:20-cv-00809-BJR; 3:20-
     cv-05437-BJR; 2:20-cv-00627-BJR; 2:20-cv-00620-BJR; 2:20-cv-
     00661-BJR; 2:20-cv-00597-BJR; 2:20-cv-01176-BJR) - 3
